J-S61012-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                     IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

ROBIN DIANE SMITH

APPEAL OF: A+ BAIL BONDS, LLC                         No. 711 MDA 2015


                     Appeal from the Order March 20, 2015
               In the Court of Common Pleas of Schuylkill County
              Criminal Division at No(s): CP-54-CR-0002058-2014


BEFORE: PANELLA, J., WECHT, J., and STRASSBURGER, J.*

JUDGMENT ORDER BY PANELLA, J.                   FILED NOVEMBER 05, 2015

        Appellant, A+ Bail Bonds, LLC, appeals from the order entered March

20, 2015, in the Court of Common Pleas of Schuylkill County, which denied

its Motion to Vacate Bail Forfeiture and to Exonerate the Surety. No relief is

due.

        A detailed recitation of the facts of this case is unnecessary to our

disposition. Briefly, on April 20, 2015, Appellant filed a notice of appeal from

the trial court’s order denying its Motion to Vacate Bail Forfeiture and to

Exonerate the Surety. On April 22, 2015, the trial court entered an order

directing Appellant to file a Rule 1925(b) concise statement of matters

complained of on appeal “no later than twenty-five (25) days after the date

____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
J-S61012-15



of the entry of this Order.” Appellant therefore had until May 18, 2015, to

file a timely 1925(b) statement pursuant to the court’s order.1 Appellant’s

concise statement, dated May 20, 2015, was not filed until May 26, 2015.

By either date, it was untimely.

        In Commonwealth v. Castillo, 888 A.2d 775, 780 (Pa. 2005), our

Supreme       Court     reaffirmed      the    bright-line   rule   announced   in

Commonwealth v. Lord, 719 A.2d 306 (Pa. 1998) requiring appellants to

comply with trial court orders for a Rule 1925(b) statement. The decision in

Lord made it clear that any issues not raised in a Rule 1925(b) statement

will be deemed waived.         See Lord, 719 A.2d at 309.       The Castillo Court

expressly disapproved of prior decisions that carved out exceptions to that

rule. See 888 A.2d at 780.

        We recently reiterated the “automatic nature” of the waiver of issues

for failure to comply with Rule 1925(b) and that “we are required to address

the issue once it comes to our attention.”                   Greater Erie Indus.

Development Corp. v. Presque Isle Downs, Inc., 88 A.3d 222, 224 (Pa.

Super. 2014) (en banc).           In Presque Isle Downs, the en banc panel

examined Pennsylvania Supreme Court cases construing Rule 1925(b) and

noted that “our Supreme Court does not countenance anything less than

stringent application of waiver pursuant” to that rule. Id. (citation omitted).


____________________________________________


1
    The twenty-fifth day, May 17, 2015, was a Sunday.



                                           -2-
J-S61012-15



      Instantly, Appellant’s Rule 1925(b) statement was patently untimely.

Even though the trial court issued a Rule 1925(a) order addressing the

claims raised in Appellant’s untimely concise statement, we are without

discretion to review the merits of an untimely 1925(b) statement. “Under

current precedent, even if a trial court ignores the untimeliness of a Rule

1925(b) statement and addresses the merits, those claims still must be

considered waived: ‘Whenever a trial court orders an appellant to file a

concise statement of [errors] complained of on appeal pursuant to Rule

1925(b), the appellant must comply in a timely manner.’”        Id., at 225

(citations omitted).

      Accordingly, we find that Appellant has waived its issues on appeal for

failing to file a timely Rule 1925(b) statement.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/5/2015




                                     -3-